Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-2-2006

Hudson v. McKeesport Pol Chief
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5311




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Hudson v. McKeesport Pol Chief " (2006). 2006 Decisions. Paper 962.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/962


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-221                                              NOT PRECEDENTIAL


                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                    NO. 05-5311
                                 ________________

                    HUBERT HUDSON; ROBERTA HUDSON;
                         SHEALIASSIA WILLIAMS

                                         v.

              MCKEESPORT POLICE CHIEF; MAYOR BREWSTER;
                  DENNIS WYN; T. BARLETIC; CITY OF
                MCKEESPORT POLICE DEPT.; DAVID FATH

                          HUBERT HUDSON, Appellant
                   _______________________________________

                   On Appeal From the United States District Court
                      For the Western District of Pennsylvania
                              (D.C. Civ. No. 05-cv-1611)
                    District Judge: Honorable Gary L. Lancaster
                   _______________________________________

Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                   Under Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   May 11, 2006

     BEFORE: FUENTES, VAN ANTWERPEN and *ROTH, CIRCUIT JUDGES

                               (Filed June 2, 2006)
                            _______________________

                                   OPINION
                            _______________________

__________________________________

* Judge Roth assumed senior status on May 31, 2006
PER CURIAM

       Hubert Hudson appeals from the District Court’s order dismissing his complaint as

frivolous under 28 U.S.C. § 1915(e)(2)(B). On November 29, 2005, the District Court

dismissed Hudson’s pro se complaint because “[his] handwritten complaint quite frankly

is indecipherable.” Hudson v. McKeesport Police Dept., No. 05-01611 slip op. at 3

(W.D. Pa.). Because the District Court did not give Hudson an opportunity to amend his

complaint prior to its ultimate dismissal as required by Grayson v. Mayhew State Hosp.,

293 F.3d 103 (3d Cir. 2003), we will summarily reverse.

       On November 22, 2005, Hudson filed a handwritten pro se complaint along with a

motion to proceed in forma pauperis. Although the complaint is admittedly difficult to

understand, we can discern some, but not all of, the claims in the complaint. Hudson

alleged that, on September 2, 2005, Dennis Wyn of the McKeesport Police Department

entered his home without a warrant or probable cause and wrongfully arrested him using

excessive force. According to Hudson, Wyn “grabed [sic] my neck, hand cuffed, throwr

[sic] the [sic] ground by way of, knight stick [sic], back of right knee/legs” and “kicked in

the face while the [sic] ground.” (Compl. at 4.) He also claimed that Magistrate Barletic

uses his office to enrich himself and the town by collaborating with racist police officers

to force local African-Americans to plead guilty to “bogus charges.” (Compl. at 5.)

Finally Hudson claimed that there is a conspiracy between Magistrate Barletic and the

Mayor of McKeesport involving the local police and housing authority to intimidate and

harass the town’s African-American population. (Compl. at 6-7.)

                                              2
       Even if the District Court is correct and the “complaint is so confusing that no

party could possibly understand or reply to it,” slip op. at 3, the proper remedy is not

immediate dismissal. Rather, prior to dismissing a pro se complaint under § 1915(e), a

district court must give the plaintiff an opportunity to amend his pleading to cure the

defect unless such an amendment would be futile or prejudicial. See Grayson, 293 F.3d

at 108; Shane v. Fauver, 213 F.3d 113, 117 (3d Cir.2000). Nor can the District Court

avoid this obligation by dismissing a pro se complaint under Fed. R. Civ. P. 8(a).1 See

Simmons II v. Abruzzo, 49 F.3d 83, 86-87 (2d Cir. 1995). The particular defect

identified by the District Court in Hudson’s complaint, its illegibility, can surely be cured

in an amended complaint. Hudson could do so by simply borrowing a typewriter, using

the computer at the local library, or having a friend with better penmanship write the

complaint by hand. Further, since the complaint was never served on the defendants,

such an amendment would not be prejudicial.

       In short, upon consideration of the record below, we conclude that this appeal

presents us with no substantial question. See Third Circuit L.A.R. 27.4 and I.O.P. 10.6.

Accordingly, we will summarily reverse the District Court’s order and remand the case

for further proceedings.


   1
    Although we need not decide precisely which ones at the moment, we believe that
some of the claims in Hudson’s complaint, liberally construed, would satisfy Fed. R. Civ.
P. 8(a)’s requirement that a complaint must include a short plain statement of each claim.
See Hughes v. Rowe, 449 U.S. 5, 9 (1980) (holding that allegations in a pro se complaint
“however inartfully pleaded are held to less stringent standards than formal pleadings
drafted by lawyers”).

                                              3